Case 19-90065-LT      Filed 08/04/20    Entered 08/04/20 09:05:02      Doc 75    Pg. 1 of 4




                        TENTATIVE RULING

              ISSUED BY JUDGE LAURA S. TAYLOR




  Adversary Case Name:         Krystal Anne Medina v. National Collegiate Student
  Loan Trust 2




  Adversary Number:             19-90065

  Case Number:                 17-05276-LT7

  Hearing:              10:00 AM Wednesday, August 5, 2020

  Motion:        PLAINTIFF'S EVIDENTIARY OBJECTIONS WITH RESPECT TO
  MOTION FOR SUMMARY JUDGMENT FILED ON BEHALF OF NATIONAL
  COLLEGIATE STUDENT LOAN TRUST 2006-3




  Hear.

          Given the current public health emergency, all hearings will be by VIDEO
  CONFERENCE. Personal attendance at the August 5, 2020, hearing in this
  matter is therefore excused. All interested parties are to appear by video. The
  public may freely monitor by telephone. Please contact the courtroom deputy at
  619-557-5157 to make the necessary arrangements.

          In support of its motion for summary judgment, National Collegiate
  Student Loan Trust 2006-3 ("Defendant") relies, in part, on the Declaration of
  Bradley Luke, ("Luke Declaration") Dkt. No. 64-1 and exhibits attached thereto.

          As to the exhibits, Plaintiff complains:

                 Plaintiff Objects to the Affidavit of Bradley Luke in that he attempts
Case 19-90065-LT    Filed 08/04/20    Entered 08/04/20 09:05:02      Doc 75     Pg. 2 of 4




        to authenticate business records from prior to the time TSI possessed the
        records, testifies with regards to matters for which he has no personal
        knowledge, and asserts legal conclusions. Mr. Luke testifies that he has
        "personal knowledge as to how NCSLT's records related to Plaintiff's loan
        were created" (64-1 Para. 2; emphasis added). He does not testify that he
        is familiar with the creation of, or record keeping systems of, any other
        entity responsible for the production or keeping of these "prior loan
        records and/or documentation," including, specifically, AES, JP Morgan
        Chase Bank N.A., or The Education Resources Institute.

  Dkt. No. 68-1. Though not expressed, Plaintiff appears to be arguing that
  Defendant's evidence is inadmissible hearsay.

        As for the exbibits to the Luke Declaration, they appear to be excepted as
  business records. As the court explained in Krawczyk v. Centurion Capital Corp.,

        Rule 803(6) provides that regularly kept business records may be
        admitted to prove the truth of the matters asserted therein because they
        are presumed to be exceptionally reliable. Fed.R.Evid. 803(6); U.S. v.
        Emenogha, 1 F.3d 473, 483–484 (7th Cir.1993). To qualify as business
        records under Rule 803(6): "1) the document must be prepared in the
        normal course of business; 2) it must be made at or near the time of the
        events it records; and 3) it must be based on the personal knowledge of
        the entrant or on the personal knowledge of an informant having a
        business duty to transmit the information to the entrant." Datamatic
        Servs., Inc. v. United States, 909 F.2d 1029, 1032 (7th Cir.1990). "The
        admissibility of business records is entrusted to the broad discretion of the
        trial court, and the court's ruling will not be disturbed absent an abuse of
        that discretion." Id.

  2009 WL 395458, at *4 (N.D. Ill. Feb. 18, 2009). To qualify documents as
  business records, Rule 803(6) does not require the witness herself to have
  created the records about which she is testifying. Id. (Citing Thanongsinh v.
Case 19-90065-LT      Filed 08/04/20    Entered 08/04/20 09:05:02      Doc 75     Pg. 3 of 4




  Board of Educ., 462 F.3d 762, 777 (7th Cir.2006). "Rather, a custodian or
  otherwise qualified witness must explain the record-keeping procedures of the
  organization and testify that she has knowledge of the procedures under which
  the records were created. Moreover, personal knowledge of business records
  may be inferred from a declarant's position within a company. Ultimately, the
  primary emphasis of Rule 803(6) is on the "reliability or trustworthiness of the
  records sought to be introduced." Id.

         A current holder of business records may rely on business records created
  before their receipt, which is common in the case of assigned debt. See Beal
  Bank, SSB v. Eurich:

         We recognize that "[t]he problem of proving a debt that has been assigned
         several times is of great importance to mortgage lenders and financial
         institutions." Given the common practice of banks buying and selling
         loans, we conclude that it is normal business practice to maintain accurate
         business records regarding such loans and to provide them to those
         acquiring the loan. Therefore, the bank need not provide testimony from a
         witness with personal knowledge regarding the maintenance of the
         predecessors' business records. The bank's reliance on this type of record
         keeping by others renders the records the equivalent of the bank's own
         records. To hold otherwise would severely impair the ability of assignees
         of debt to collect the debt due because the assignee's business records of
         the debt are necessarily premised on the payment records of its
         predecessors.

  444 Mass. 813, 818–19, 831 N.E.2d 909, 914 (2005) (citations omitted.)

         Mr. Luke declares that he is employed by Transworld Systems Inc.,
  ("TSI"), as the Director of Operations and that he is duly authorized by Defendant
  to make his declaration. He declares that he has knowledge of how TSI's
  records are received and maintained. Plaintiff has raised no objection to any
  particular exhibit. And it is worth noting that Plaintiff does not deny receipt of the
Case 19-90065-LT     Filed 08/04/20    Entered 08/04/20 09:05:02      Doc 75     Pg. 4 of 4




  loan. Nor does she deny receipt of these documents. Nor does she argue that
  the documents are inaccurate.

         The Court is inclined to find that Mr. Luke is qualified to authenticate the
  exhibits to the extent the Court relies on them in deciding the motion for summary
  judgment: Exhibit A ("Note Disclosure Statement"); Ex. B ("Credit Agreement");
  Ex. E ("Guaranty Agreement" between TERI and Bank One); Ex. F ("2006-3 Pool
  Supplement"); Ex. G ("Deposit and Sale Agreement"); Ex. H ("Trust Agreement");
  Ex. I ("Deposit and Security Agreement"); and, to a lesser extent, Ex. K. (printout
  of assignment of William Money claim to TERI.)

         Plaintiff also objects to various statements in the Luke Declaration. The
  Court has not relied on the specific statements in isolation. For example,
  paragraph 15 could support that TERI funded the loan as the declaration
  supports that the lender advanced funds through a TERI account; but the Court
  does not rely on TERI's status as a conduit for a determination that it "funded"
  the program at issue. The statements in paragraphs 22 and 24 are not helpful to
  the Court. The "objections" to paragraphs 31, 32, and 37 are not really
  evidentiary objections; they reflect argument as to the quality of the evidence.
  The Court will consider them as going to weight.

         To the extent the objection is that a paragraph does not "reflect the
  content" of an exhibit, the objection appears to lack merit. The document's
  contents can and should be discerned by reading it.
